AT a General Court, November 18th, 1805, present judges White, Stuart, and Creed Taylor, the following adjourned case from the district court of Richmond, was read to the court. “ The attorney general this day “ moved the court to direct the clerk to issue an execu- “ tion on a judgment yesterday entered in favour of Ro- “ bert Leonard against Turner R. Henley, on the con- “ viction of the said Turner R. Henley for larceny, “ but the court being of opinion that this is a case of no- “ velty and difficulty, doth adjourn the same to the gene- “ ral court for its decision, what execution ought to be u issued to enforce the judgment in such cases.”
On consideration whereof, the court decided, “ that judgment ought not to have been entered in the said “ case for the money in the indictment mentioned, and therefore execution ought not to issue on the judgment ‘ entered therein.”